—Order, Supreme Court, Bronx County (Kenneth Thompson, J.), entered June 28, 2002, which granted defendants’ motion for summary judgment dismissing the complaint, unanimously affirmed, without costs.
Summary judgment dismissing the complaint was properly granted in the absence of evidence sufficient to raise a triable issue as to whether the claimed hazard existed much less as to whether defendant property owners created or had notice, actual or constructive, of any such hazard (see Dombrower v Maharia Realty Corp., 296 AD2d 353). Concur — Andrias, J.P., Ellerin, Lerner, Friedman and Marlow, JJ.